ADDENDUM TO EXPORTER SERVICES AGREEMENT

 

This Addendum to Exporter Services Agreement (this “Addendum”) is effective as
of April 25, 2016, and is by and between AmericaTowne, Inc., a Delaware
corporation doing business at 4700 Homewood Court, Suite 100 in Raleigh, North
Carolina 27609 USA (“AmericaTowne”), and FEMEB Nigeria Limited (FEMEB) doing
business at 21 Coker Road, Ilupeju in Lagos, Nigeria (“Exporter”). AmericaTowne
and Exporter are collectively referred to as the “Parties” or each individually
as a “Party”.

 

WHEREAS, the Parties are parties to an Exporter Services Agreement dated April
25, 2016 (the “Exporter Agreement”).

 

WHEREAS, the Parties reference certain related agreements or documents in the
Exporter Agreement (the “Related Agreements”).

 

WHEREAS, this Addendum is intended to incorporate and merge the Related
Agreements into the Exporter Agreement constituting a fully integrated
agreement.

 

NOW, THEREFORE, for the consideration stated in the Exporter Agreement, the
Parties agree that the following Related Agreements are incorporated and merged
into the Exporter Agreement:

 

Exhibit 1: PVC Proforma Invoice No. CX20160405001 dated April 5, 2016 (the “PVC
Invoice);

 

Exhibit 2: Proforma Invoice No. 2016KL408 dated April 8, 2016 (the “GPPS
Invoice”); and

 

Exhibit 3: EPS Machinery Proforma Invoice No. 2015330 dated April 13, 2016 (“EPS
Machinery”).

 

The Parties agree that the defined terms in this Addendum for the Related
Agreement; more specifically, the PVC Invoice, GPPS Invoice and EPS Machinery,
directly refer to the same terms defined in the Exporter Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

 

-1- 

 






IN WITNESS WHEREOF, the Parties hereto have caused this Addendum to be duly
executed on their behalf by a duly authorized representative.

 

 

AMERICATOWNE

 

 

By/s/ Alton Perkins                          5/3/2016
Alton Perkins, CEO

 

EXPORTER

 

 



By /s/ Carol Ebun Ayodele                5/9/2016
Carol Ebun Ayodele, MD, CEO

 

 

 

 



-2- 

